DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-11 and 14 are objected to because of the following informalities:  
As for claim 6, the phrases “the first set of temporal segments” and “the second set of temporal segments” should be amended to read “the first set of multiple temporal segments” and “the second set of multiple temporal segments” to correct a minor antecedent basis issue that exists due to those phrases not using the word “multiple” as in “a first set of multiple temporal segments” and “a second set of multiple temporal segments” found earlier in the claim.
Claims 7-11 feature a similar issue for the phrases “the first set of temporal segments (claims 7, 8, and 11), “the second set of temporal segments” (claims 7, 8, and 11), and “the first and second sets of temporal segments (claims 9 and 10). 
As for claim 14, the phrase “an object” in the last line of the claim should be amended to read “the object”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 20, the claim recites that the processor determines “a respective distance” to at least a portion of the object.  However, it is unclear what “a respective distance” refers to.  Does this mean that the processor determines a different distance to the portion of the object for each temporal segment?  Or does this mean that multiple temporal segments are required in order to determine the respective distance to the object?  Clarification is required.
As for claim 21, the claim recites that “an update rate of the distance is greater than the inverse of the duration of the laser chirp”.  However, it is unclear what is meant by “an update rate of the distance”, when the distance refers to the distance to the object that is being measured by the claimed system.  How can the distance being measured have an update rate?  Is the object in motion during a measurement?  Is it stationary?  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (2011/0273699) in view of Martin (9,696,423).
	Regarding claim 1, Sebastian (Fig. 2) discloses a method comprising producing an interference signal from a frequency-modulated continuous wave (FMCW) laser radar system, the interference signal corresponding to a laser chirp or a chirp bandwidth (here, system 210 includes an interferometer 274; the light source 218 for this interferometer is a FMCW source with a chirp bandwidth as per paragraph 0041; the interferometer receives a target beam 212 from the source and generates an interference signal at detector 266; see paragraphs 0039, 0040, and 0057); processing the interference signal (see processor 234 and paragraphs 0057-0058); and determining a distance to at least a portion of an object 216 based on processing performed in processor 234 (see paragraphs 0057-0058).
	Sebastian, however, fails to disclose processing multiple temporal segments of the interference signal, each of the multiple temporal segments corresponding to a respective segmented bandwidth, each of the respective segmented bandwidths being less than the chirp bandwidth.
	Martin discloses a method for improving performance of a Sodar system.  While Sodar is not laser radar, Martin is looking to solve the same problem as the instant invention of improving processor performance (see Col. 4, lines 27-30 of Martin, for instance, along with paragraph 004 of the instant specification – a reference can be analogous if it is reasonably pertinent to the problem faced by the inventor as per In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2014)).  Here, Martin discloses processing multiple temporal segments of a received signal (see Col. 4, lines 27-36, where the system in Martin receives echoes of acoustic chirps in plural frequency (temporal) segments, which equates to the claimed interference signal), each of the multiple temporal segments corresponding to a respective segmented bandwidth, each of the respective segmented bandwidths being less than the chirp bandwidth (see Col. 4, lines 37-38 – “The bandwidth of each chirp may be 200 Hz and the bandwidth of the plural chirps may be 2 kHz in total”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the processing steps processing multiple temporal segments of the received interference signal of Martin with the laser radar method of Sebastian, the motivation being that performing processing on multiple temporal segments will correct resolution errors and improve the resolution of the system (see Col. 2, lines 53-60 of Martin), thereby leading to a more accurate distance determination in Sebastian.
	As for claim 2, Sebastian further discloses that producing the interference signal comprises directing a transmit portion 212 of a laser beam 240 corresponding to the laser chirp toward the object 216; and combining a reflected portion of the transmit portion of the laser beam with a local oscillator portion 242 of the laser beam (see Fig. 2 – after light returns from object 216 via path 256 and 258, it is recombined with the local oscillator portion at coupler 230 prior to detection).
As for claim 3, the combination of Sebastian and Martin discloses the claimed invention as set forth above regarding claim 4.  While Sebastian fails to disclose combining results from processing multiple temporal segments, Martin teaches summing the outputs of the frequency segments (see Col. 4, lines 27-36).  Summing covers the act of combining results. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enhance the processing of the combined method with the teachings of Martin to have the processor combine results from processing multiple temporal segments, the motivation being that performing processing on multiple temporal segments will correct resolution errors and improve the resolution of the system (see Col. 2, lines 53-60 of Martin), thereby leading to a more accurate distance determination in Sebastian.
As for claim 6, Sebastian further discloses that the interference signal comprises a first interference signal, the first interference signal corresponding to a first laser chirp 240 comprising a first set of multiple temporal segments (see paragraph 0041), the method further comprising producing a second interference signal from the frequency-modulated continuous wave (FMCW) laser radar system (a second interference signal is generated by second interferometer 276 using second light source 220 – see paragraph 0039), the second interference signal corresponding to a second laser chirp 246 comprising a second set of multiple temporal segments (see paragraph 0042); and processing at least one of the first set of temporal segments with at least one of the second set of temporal segments to determine a distance (see paragraphs 0057-0058 – additionally, see the processing disclosed by Martin as set forth above in claim 1).
As for claim 7, Sebastian discloses that the at least one of the first set of temporal segments and the at least one of the second set of temporal segments overlap temporally (see paragraph 0043 – the examiner interprets the possibility of the first and second carrier frequencies being substantially the same that at least one of the first and one of the second sets of temporal segments overlap temporally, as the first of each set would overlap before any potential different chirp rates take effect).
As for claim 8, Sebastian discloses that the at least one of the first set of temporal segments and the at least one of the second set of temporal segments correspond to same optical frequencies (see paragraph 0043, where the second and first carrier frequencies may be substantially the same).
As for claim 9, Sebastian discloses that the first and second sets of temporal segments correspond to interference signals from different laser beams (the first interference signal comes from laser source 218; the second from source 220).
As for claim 11, Sebastian discloses that the processing at least one of the first set of temporal segments with at least one of the second set of temporal segments at least partially compensates for Doppler noise, speckle noise, or combinations thereof (see paragraph 0058 – “The first beat frequency and the second beat frequency may be determined simultaneously (or substantially so) to cancel noise introduced by environmental or other effects”).
	As for claim 12, Sebastian discloses that the first and second laser chirps are in opposite directions (see paragraph 0042 and the discussion that the first and second chirp rates may create a counter chirp between the first and second laser beams).
	Regarding claim 14, Sebastian (Fig. 2) discloses a system comprising at least one laser source 218 configured to provide a chirped laser beam 240 (see paragraph 0039 – the light source is chirped) to be directed toward (as beam 212), and at least partially reflected by, an object 216 to provide a reflected laser beam (see paragraph 0040), wherein the at least one laser source is configured to provide the chirped laser beam over a chirp bandwidth (see paragraph 0041); a detector 266 configured to combine a local oscillator portion 242 of the chirped beam and the reflected laser beam to provide an interference signal (see paragraph 0057); and at least one processor 234 configured to process the interference signal to determine a distance to at least a portion of the object (see paragraph 0057).
	Sebastian, however, fails to disclose that the processor is configured to process multiple temporal segments of the interference signal, each of the multiple temporal segments corresponding to a respective segmented bandwidth, each of the respective segmented bandwidths being less than the chirp bandwidth.
Martin discloses improving performance of a Sodar system.  While Sodar is not laser radar, Martin is looking to solve the same problem as the instant invention of improving processor performance (see Col. 4, lines 27-30 of Martin, for instance, along with paragraph 004 of the instant specification – a reference can be analogous if it is reasonably pertinent to the problem faced by the inventor as per In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2014)).  Here, Martin discloses processing multiple temporal segments of a received signal (see Col. 4, lines 27-36, where the system in Martin receives echoes of acoustic chirps in plural frequency (temporal) segments, which equates to the claimed interference signal), each of the multiple temporal segments corresponding to a respective segmented bandwidth, each of the respective segmented bandwidths being less than the chirp bandwidth (see Col. 4, lines 37-38 – “The bandwidth of each chirp may be 200 Hz and the bandwidth of the plural chirps may be 2 kHz in total”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the processing steps processing multiple temporal segments of the received interference signal of Martin with the system of Sebastian, the motivation being that performing processing on multiple temporal segments will correct resolution errors and improve the resolution of the system (see Col. 2, lines 53-60 of Martin), thereby leading to a more accurate distance determination in Sebastian.
	As for claim 15, Sebastian discloses that the at least one laser source comprises a first laser source 218 configured to provide a first laser chirp 240 comprising a first set of temporal segments (see paragraph 0041), and wherein the at least one laser source additionally comprises a second laser source 220 configured to provide a second laser chirp 246 comprising a second set of temporal segments (see paragraph 0042).
	As for claim 16, Sebastian discloses that the first and second sets of temporal segments do not overlap temporally (see paragraph 0042 – “the second frequency may be modulated at a second chirp rate different from the first chirp rate”).
	As for claim 17, Sebastian discloses that at least one of the first set of temporal segments overlaps temporally with at least one of the second set of temporal segments (see paragraph 0043 – the examiner interprets the possibility of the first and second carrier frequencies being substantially the same that at least one of the first and one of the second sets of temporal segments overlap temporally, as the first of each set would overlap before any potential different chirp rates take effect).
	As for claim 18, the combination of Sebastian and Martin discloses the claimed invention as set forth above regarding claim 14.  While Sebastian fails to disclose combining results from processing multiple temporal segments in the processor, Martin teaches summing the outputs of the frequency segments (see Col. 4, lines 27-36).  Summing covers the act of combining results.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enhance the processing of the combined method with the teachings of Martin to have the processor combine results from processing multiple temporal segments, the motivation being that performing processing on multiple temporal segments will correct resolution errors and improve the resolution of the system (see Col. 2, lines 53-60 of Martin), thereby leading to a more accurate distance determination in Sebastian.
Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (2011/0273699) in view of Martin (9,696,423) and in further view of D’Addio (2010/0007547).
	As for claims 4-5, the combination of Sebastian and Martin discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the combining comprises averaging (claim 4), this averaging being incoherent averaging (claim 5).
	D’Addio, in disclosing signal processing of detected Doppler signals, discloses that signals can be combined by incoherent averaging after a summing operation is performed to combine waveforms (see paragraph 0065).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine results from processing multiple temporal segments by the combination of Sebastian and Martin by performing incoherent averaging, as taught by D’Addio, the motivation being to improve precision and spatial resolution of the measured information (see paragraph 0041 of D’Addio).
	As for claim 19, the combination of Sebastian and Martin discloses the claimed invention as set forth above regarding claim 18, but fails to disclose that the processor is configured to average results from processing multiple temporal segments.
	D’Addio, in disclosing signal processing of detected Doppler signals, discloses that signals can be combined by incoherent averaging after a summing operation is performed to combine waveforms (see paragraph 0065).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to average results from processing multiple temporal segments in the combination of Sebastian and Martin as taught by D’Addio, the motivation being to improve precision and spatial resolution of the measured information (see paragraph 0041 of D’Addio).
Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 6, wherein the first and second sets of temporal segments correspond to an interference signal from a same laser beam, in combination with the rest of the limitations of the above claim.
As to claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 1, wherein an update rate of the FMCW laser radar system is faster than the inverse of the laser chirp duration, in combination with the rest of the limitations of the above claim.
	While claims 20-21 would be allowable as indicated above with regards to the prior art of record, a statement on the allowability of these claims is precluded at this time until the 35 USC 112(b) rejections set forth above are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0224548 to Hariyama et al. discloses a distance measuring apparatus featuring a FMCW light source (see Fig. 1 and paragraph 0005), and US 2020/0182978 to Maleki et al. discloses a LIDAR system with a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps, where these chirps are combined with a local oscillator signal to generate an interference signal and obtain distance data about an object (see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 9, 2022